DETAILED ACTION
Claims 1-4, 6, 8-12, 14-16 and 18-39 are presented for examination.
	Applicant’s Amendment filed June 25, 2021 has been entered into the present application. 
	Claims 1-4, 6, 8-12, 14-16 and 18-39 are pending. Claims 9-10, 22, 33, 36 and 38 are amended.
Applicant’s arguments, filed June 25, 2021, have been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Requirement for Restriction/Election
	Applicant is reminded of his election without traverse of the invention of Group II (original claims 9-12, 14-16, 18-19 and 22-32), directed to a method of treating a cannabinoid receptor-mediated disease comprising administering a therapeutically effective amount of a pharmaceutical composition comprising a compound of formula (I) and a hydroxypropyl methylcellulose (HPMC) polymer, and the election of (i) MDA7 as the single disclosed species of compound of formula (I), also known as 3-benzyl-3-methyl-2,3-dihydrobenzofuran-6-carboxylic acid-piperidine amide or “NTRX-07”, and corresponds to Applicant’s instantly claimed formula (I), wherein R1 is NR4R5, R2 is aryl, R3 is hydrogen and R4/R5 is cycloalkyl, and (ii) cancer as the single disclosed species of cannabinoid receptor-mediated disease, and the further election of glioma as the single disclosed sub-species of cancer to be treated, as stated in the reply filed October 20, 2020, which is still in effect over the claims.
	Accordingly, claims 1-4, 6, 8, 12, 14-16, 18-21 and 24-32 remain withdrawn from consideration pursuant to 37 C.F.R. §1.142(b) as being directed to non-elected subject matter.
	Instant claims 9-11, 22-23 and 33-39 remain directed to the elected subject matter and are herein acted on the merits infra.

    PNG
    media_image1.png
    119
    149
    media_image1.png
    Greyscale
as set forth in claim 11.

Information Disclosure Statement
	Applicant’s Information Disclosure Statement filed June 25, 2021 (two pages total) has been received and entered into the present application. As reflected by the attached, completed copy of form PTO/SB/08a, the Examiner has considered the cited references, with the exception of Non-Patent Literature Citation Nos. 1-2, as such references were previously cited by the Examiner on the December 28, 2020 PTO-892 and, thus, have already been considered and made of record in the instant application. 

Numbering of the Claims
	At p.2 of the December 28, 2020 non-final Office Action, Applicant was advised that improperly numbered claim “367” was renumbered as claim 36, and required Applicant to correct the claim numbering in reply to the Office Action. 
	Applicant now submits the June 25, 2021 claim listing with the correct numbering of claim 36, thereby removing the erroneous claim number “367” and complying with the renumbering request set forth in the previous Office Action. 

Status of the Objections/Rejections Set Forth in the December 28, 2020 Office Action
	In reply to the objection to claims 9 and 33 as set forth at p.4 of the December 28, 2020 non-final Office Action, Applicant now amends claims 9 and 33 to recite “R4 and R5 are” in place of “R4 and R5 and are”. Accordingly, the objection is now hereby withdrawn. 

	In reply to the rejection of claims 9-11, 22-23, 36 and 38 under 35 U.S.C. §112(b) (pre-AIA  second paragraph), as set forth at p.4-5 of the December 28, 2020 non-final Office Action, Applicant now amends (i) claim 9 to remove the phrase “in need thereof”, (ii) claim 22 to specifically recite that the pharmaceutically acceptable carrier is either “HPMCAS-M spray-dried dispersion” or “HPMCAS-H spray-dried dispersion”, and that the spray-dried dispersion (SDD) is of the pharmaceutical composition of the compound of formula (I) and the HPMCAS polymer, and (iii) claim 38 to now recite proper Markush construction for the recited alternative cancers. Accordingly, the rejection is now withdrawn. 
	In reply to the rejection of claims 11 and 34 under 35 U.S.C. §112(d) (pre-AIA  fourth paragraph), as set forth at p.5-6 of the December 28, 2020 non-final Office Action, Applicant now amends claim 9 to now recite that R4 and R5 may alternatively “form a single cycloalkyl group when taken together”, thereby rendering dependent claim 11 further limiting of claim 9. Accordingly, the rejection is withdrawn only as it applies to instant claim 11. 

Objection to the Claims (New Grounds of Objection)
	Claim 9 is objected to for reciting two commas between the limitations “any carbon atom of which may be optionally substituted” and “wherein the pharmaceutically acceptable carrier is a hydroxypropyl methylcellulose”, which is improper. Appropriate correction is required. 

Claim Rejections - 35 USC § 112(a) (Pre-AIA  First Paragraph), Written Description, New Matter
(New Grounds of Rejection)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claims 9-10 and 22-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This is a new matter rejection.
There is insufficient written support for Applicant’s newly added limitation directed to “alternatively R4 and R5 can form a single cycloalkyl group when taken together” (claim 9). 
At p.11 of the June 25, 2021 Remarks, Applicant states that “[c]laims 9 and 33 have been further amended to recite that alternatively R4 and R5 can form a single cycloalkyl group when taken together”, and that “[s]upport for this amendment can be found at least at original claim 11”.
Applicant’s originally filed disclosure fails to reveal adequate written support for Applicant’s newly added limitation directed to wherein “alternatively R4 and R5 can form a single cycloalkyl group when taken together” (claim 9). At best, Applicant’s as-filed specification and claims provides for R4 and R5 to be each individually selected from, e.g., cycloalkyl, as applied to the generic structural formula (I), or for the specific species of MDA7 (the compound of instant claim 11), in which R4 and R5, when taken together, form a piperidine ring. This disclosure, however, fails to support Applicant’s broadening of such teachings to now circumscribe R4 and R5 together forming any cycloalkyl group, “any carbon of which may be optionally substituted” – not just piperidine, as provided for in the exemplified species of claim 11. This concept, then, newly added in claim 9 constitutes a clear broadening of the subject matter originally disclosed and claimed that does not find adequate written support in the as-filed specification. 
As instant claims 10 and 22-23 each propagate this deficiency of claim 9, such claims must also be rejected on the same grounds applied above to instant claim 9.

in haec verba) in order for the disclosure to satisfy the description requirement.” However, considering the teachings provided in the specification and claims as originally filed, Applicant has failed to provide the necessary teachings by describing the claimed invention in such a way as to reasonably convey to one skilled in the relevant art that Applicant had possession of the concept directed to “alternatively R4 and R5 can form a single cycloalkyl group when taken together” (claim 9). 
Accordingly, the claims are considered to lack sufficient written description and are properly rejected under 35 U.S.C. §112(a) (pre-AIA  first paragraph).

Claim Rejections - 35 USC § 112(b) (Pre-AIA  Second Paragraph)
(New Grounds of Rejection)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claims 9-11 and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 9, Applicant recites “[a] method of treating a cannabinoid receptor-mediated disease in a subject” via “orally administering to the subject” a therapeutically effective amount of a pharmaceutical composition comprising a pharmaceutically acceptable carrier for oral administration and a compound of formula (I), but it is unclear if the recited “subject” is in need of treatment for a cannabinoid receptor-mediated disease, or is any subject. Clarification is required. 
	As dependent claims 10-11 and 22-23 do not remedy this point of ambiguity in claim 9, they must also be rejected on the same grounds. 


Claim Rejections - 35 USC § 112(d) (Pre-AIA  Fourth Paragraph)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

3.	Claim 34 remains rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, for the reasons of record set forth at p.5-6 of the previous Office Action dated December 28, 2020, of which said reasons are herein incorporated by reference.

Response to Applicant’s Arguments
In reply, Applicant traverses the rejection, stating that “claims 9 and 33 have been amended to recite that alternatively R4 and R5 can form a single cycloalkyl group when taken together”, thereby obviating the rejection (Remarks, p.13). 
The arguments have been fully and carefully considered, but are not found persuasive. 
Although Applicant has amended claim 9 to provide for this limitation that “R4 and R5 can form a single cycloalkyl group when taken together”, such amendment has not been presented with regard to claim 33, thereby failing to obviate the rejection of claim 34 in which it fails to further limit the subject matter of parent claim 33. 
For these reasons supra, rejection of claim 34 is proper.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	Claims 9-11, 22-23 and 33-39 are rejected under 35 U.S.C. 103 as being unpatentable over Astruc-Diaz et al. (“In Vivo Efficacy of Enabling Formulations Based on Hydroxypropyl--Cyclodextrins, Micellar Preparation, and Liposomes for the Lipophilic Cannabinoid CB2 Agonist, MDA7”, J Pharm Sci, 2013; 102:352-364) in view of Friesen et al. (“Hydroxypropyl Methylcellulose Acetate Succinate-Based Spray-Dried Dispersions: An Overview”, Molecular Pharmaceutics, 2008; 5(6):1003-1019), Curatolo et al. (“Utility of Hydroxypropylmethylcellulose Acetate Succinate (HPMCAS) for Initiation and Maintenance of Drug Supersaturation in the GI Milieu”, Pharmaceutical Research, 2009; 26(6):1419-1431) and Sanchez et al. (“Inhibition of Glioma Growth in Vivo by Selective Activation of the CB2 Cannabinoid Receptor”, Cancer Research, 2001; 61(15):5784-5789), 
British Journal of Pharmacology, 2008; 155:1104-1116) as evidence, 
each already of record, for the reasons of record set forth at p.6-11 of the previous Office Action dated December 28, 2020, of which said reasons are herein incorporated by reference. 
Newly amended claims 9 and 33 now specify that the administration is “oral”.
As the grounds for rejection clearly address this embodiment in which the recited pharmaceutical composition comprising MDA7 in the form of a HPMCAS SDD is administered orally, Applicant’s amended claims 9 and 33 remain properly included in the instant rejection.
Applicant’s remaining amendments to claims 9-10, 22, 36 and 38 are editorial in nature, seeking only to clarify the specific embodiments circumscribed by the claims and already addressed by the grounds for rejection. 

Response to Applicant’s Arguments
In reply, Applicant traverses the rejection, stating that “the cited references, either alone or in combination, fail to teach that a pharmaceutical composition of amended claims 9 and 33 can be administered orally to a subject for the treatment of a cannabinoid receptor mediated disease, such as glioma” (Remarks, p.15). Applicant analyzes each of the references individually, urging that Astruc-Diaz et al. does not teach the pharmaceutical composition and therapeutic application instantly claimed and further urging that “neither Friesen et al. nor Curatolo et al. teach that a HPMCAS SDD formulation can increase the oral absorption of MDA7 itself”, let alone the administration of such formulation for the treatment of glioma (Remarks, p.15-16). 
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant takes the position that the teachings cited in support of the rejection are deficient because no one of the references individually teaches the instantly claimed pharmaceutical composition for oral administration to a subject for the treatment of a cannabinoid receptor-mediated disease, in particular, glioma. However, Applicant’s evaluation of each of the prior art references individually – in the prima facie obviousness is based upon the totality of the teachings and what they would have reasonably suggested to the ordinarily skilled artisan when combined. Here, Applicant focuses exclusively on the alleged deficiencies of each individual reference, without actually articulating what element (or elements) of the instantly claimed invention he believes to be missing from the teachings as they were combined. There is simply no requirement under 35 U.S.C. §103 that any one or more of the individual references cited in the rejection must teach the entirety of the claimed invention, but rather that the teachings – taken collectively – teach the entirety of the claimed invention. The test for obviousness is what the combined teachings of the references would have suggested to the ordinarily skilled artisan, not each reference as if taken in a vacuum. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant further opines that “Sanchez et al. fail to teach the use of MDA7 for any purpose”, let alone the MDA7 HPMCAS polymer formulation claimed for administration to a subject for the treatment of glioma (Remarks, p.16). Applicant argues that “the cited art fails to teach that MDA7 itself is effective for the treatment of glioma in a subject” (Remarks, p.17).
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant takes specific issue with the teachings of Sanchez et al., arguing that Sanchez “teach[es] that intratumoral injection of the selective CB2 receptor agonist JWH-133 demonstrated a significant inhibition of C6 glioma tumor growth”, but states nothing about “the use of MDA7 for any purpose” or the use of “any formulation of a CB2 receptor agonist” for treating a subject with glioma. The arguments are unavailing. In the instant case, Sanchez et al. clearly demonstrates that administration of the selective CB2 agonist JWH-133 demonstrated a significant inhibition of C6 glioma tumor growth and regression of malignant tumors in a relevant experimental mouse model of glioma as compared to control animals, and attributed such activity to its (i) downregulation of the CB2 receptor (but not the CB1 receptor) in the tumors, and (ii) selectivity for the CB2 receptor (and whose effects on tumor growth were mitigated with a CB2 antagonist, but not a CB1 antagonist). The ordinarily skilled artisan, reasonably apprised of such teachings, would have had a reasonable expectation of success in yielding a 2 agonist, such as the MDA7 selective CB2 agonist of Astruc-Diaz et al. (and as further formulated into the orally administered HPMCAS-M polymer SDD to enhance oral absorption of poorly water-soluble MDA7, as established by Friesen and Curatolo). The fact that Sanchez et al. does not explicitly teach MDA7 for the treatment of glioma is immaterial – again, the test for obviousness is what the combined teachings of the references would have suggested to the ordinarily skilled artisan with a reasonable expectation of success (in this case, the use of another known selective CB2 agonist to effect treatment of glioma), not just what each reference teaches explicitly. 
If it is Applicant’s position that the prior art to Sanchez et al. cannot provide a reasonable expectation of success in administering a selective CB2 agonist, such as JWH-133 or MDA7, for the treatment of glioma without actual experimental proof demonstrating the efficacy of such in a human glioma subject, then this position would also be unavailing. It bears note that Applicant himself has not provided such data, instead ostensibly relying upon the knowledge in the art to enable his own invention with regard to the treatment of glioma using his claimed CB2 agonist compound of formula (I) - MDA7. It is unclear why, then, on one hand the prior art cannot be accepted as providing this reasonable expectation of success in employing a selective CB2 agonist for the effective treatment of glioma, but then on the other hand Applicant can rely upon these same teachings in the state of the art to enable his own invention. Applicant should specifically note that none of the proffered working examples of the as-filed specification demonstrate the safety and efficacy of MDA7 administration – either alone or in the claimed HPMCAS SDD formulations – in the treatment of glioma. Therefore, if Applicant continues to opine that Sanchez’s teachings are insufficient to suggest the use of selective CB2 agonists for treating glioma with human trials thereof, then such position would clearly call into question how Applicant has enabled his own invention, since he seems to rely upon the same or similar teachings that he then impugns to enable his own invention. Should Applicant persist in this line of reasoning, a rejection of the instant claims under the enablement requirement of 35 U.S.C. §112(a) (pre-AIA  first paragraph) may become necessary.
Applicant goes on to argue that “Curatolo et al. teach that HPMCAS has been demonstrated to be effective in forming amorphous solid dispersion with cannabinoid receptor modulators that result in 
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant fails to appreciate that any difference in drug used in the formulation of an SDD will be expected to result in a difference in properties. Such difference, however, does not vitiate the fact that Friesen et al. explicitly teaches the use of a HPMCAS SDD that is effective to (i) enhance oral absorption of poorly water-soluble compounds by attaining and sustaining a supersaturated concentration of drug in the gastrointestinal fluid, (ii) provide a physically stable drug form that enables processing of the dispersion into solid dosage forms for shipment and usage, (iii) provide a solid drug form that can be manufactured via a reproducible, controllable, and scalable process, and (iv) provide a technology that is applicable to structurally diverse insoluble compounds across a wide range of physiochemical properties (col.1, para.2, p.1005), further exemplifying HPMCAS SDD formulations that employ an identical quantity of drug (25% by weight) and identical forms of HPMCAS (HPMCAS-M or HPMCAS-H) to those recited in Applicant’s dependent claims, noting further the excellent oral absorption of such exemplified SDD formulations. That the interchange of active drug may result in a difference in properties does not negate Friesen’s clear teachings demonstrating the applicability and usage of such SDD forms over a variety of structurally distinct drugs – a teaching that is only further confirmed by Curatolo’s teachings. These teachings, taken collectively, provide a clear reasonable expectation of success that such SDD formulations as suggested by Friesen and Curatolo would be suitable for formulating Applicant’s MDA7 compound of formula (I) – a compound already well-known in the art to suffer from poor water solubility and oral absorption – to enhance its water solubility and oral absorption. Applicant is reminded that obviousness requires only “at least some degree of predictability”, but not absolute predictability. MPEP §2143.02(II). 
1 of the as-filed specification in support, but neglects to acknowledge that he has explicitly stated on the record that “[t]he extend [sic] of the solubility enhancement and the sustainment is dependent on the acetate and succinate content of the polymer, and varies depending on the specific cannabinoid receptor modulator being administered”. If Applicant’s position that the ability of HPMCAS in general to increase MDA7 solubility was unpredictable is, in fact, true, then it is wholly unclear why Applicant’s limited exemplification of 25% by weight MDA7 and HPMCAS-M or HPMCAS-H SDD formulations would be reasonably extrapolated to any other HPMCAS formulation – let alone any HPMCAS SDD circumscribed by the instant claims. If the art is sufficiently unpredictable as Applicant urges so as to depend explicitly on the nature of the HPMCAS polymer in order to increase drug solubility, then Applicant cannot extrapolate his own data beyond what he has explicitly exemplified with any sort of reasonable expectation of success. In any event, the cited prior art teachings suggest the use of HPMCAS SDD formulations that use an identical quantity of drug and identical HPMCAS polymers, so this alleged unpredictability in selecting a HPMCAS polymer for use in the SDD is immaterial.
Applicant finally argues that “[d]uring prosecution of priority Application Ser. No. 15/862,721, Applicants submitted a declaration filed July 29th, 2019 under 35 USC §1.1322 from Foss (hereinafter the “Foss Declaration”), further arguing that the Foss Declaration established “there was no expectation of success for the significant enhancement in oral BA [bioavailability] using a MDA7 HPMCAS polymer SDD formulation[s] compared to the prior art as there was no evidence at the time that formulation in SDD affects first pass hepatic metabolism” (Remarks, p.20). 
The arguments have been fully and carefully considered, but are not found persuasive. 
As an initial matter, Applicant refers to an affidavit or declaration filed in the prior application, U.S. Patent Application No. 15/862,721. Affidavits or declarations, such as those submitted under 37 C.F.R. §1.130, §1.131 and §1.132, filed during the prosecution of the prior application do not automatically become a part of this application. Where it is desired to rely on an earlier-filed affidavit or declaration, the applicant should make the remarks of record in this application and include a copy of the original affidavit or declaration filed in the prior application.
Despite the fact that Applicant fails to make a copy of the original Foss Declaration filed in the parent ‘721 application of record in the instant application, Applicant’s arguments directed thereto will be considered only insofar as they are provided as part of Applicant’s remarks. Applicant focuses on the alleged showing in the Foss Declaration demonstrating that the tested SDD formulations of MDA7 were comparable to other tested lipid formulations thereof in improving the solubility of MDA7 in water, but “the BA [bioavailability] for the 25% HPMCAS-M formulation was nearly 100% higher (maximum 11.8%) with the SDD formulation”. Such remarks are unpersuasive, however, because they appear to be directed to unexpected effects obtained from a specific oral formulation of Applicant’s MDA7 compound of formula (I) prepared as a HPMCAS SDD with 25% by weight of the compound with HPMCAS-M – an embodiment that is absolutely not reflected in the instant claims. In their broadest embodiments, Applicant’s instant claims are directed to any oral pharmaceutical formulation of a compound of formula (I) (claims 9, 33) - not even a SDD formulation thereof, let alone specifically of 25% by weight MDA7. Even in Applicant’s narrower dependent claims, such claims are broadly directed to any HPMCAS polymer (claims 10, 35), or other forms of HPMCAS for which unexpected properties have not been asserted (e.g., HPMCAS-H; claims 22, 36). As a result, whatever allegedly unexpected results that may yield from this specific formulation tested in the Foss Declaration does not hold clear relevance to the claims as currently presented because such claims are not so limited to this allegedly unexpected embodiment and Applicant fails to explain how the data limited to this single allegedly unexpected embodiment supports unexpected properties over the full scope of subject matter instantly claimed. 
Accordingly, the data asserted as part of the Foss Declaration filed in the parent ‘721 application is insufficient to establish unexpected and unobvious properties that correlate to the full scope of subject matter claimed. See MPEP §2144(II) (“The weight to be given any objective evidence is made on a case-by-case basis. The mere fact that an applicant has presented evidence does not mean that the evidence is dispositive of the issue of obviousness.”).
supra, rejection of claims 9-11, 22-23 and 33-39 is proper. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 9-11, 22-23 and 33-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,440,832 B2, citing to Naguib et al. (“MDA7: A Novel Selective Agonist for CB2 Receptors that Prevents Allodynia in Rat Neuropathic Pain Models”, British Journal of Pharmacology, 2008; 155:1104-1116) as evidence, in view of Astruc-Diaz et al. (“In Vivo Efficacy of Enabling Formulations Based on Hydroxypropyl--Cyclodextrins, Micellar Preparation, and Liposomes for the Lipophilic Cannabinoid CB2 Agonist, MDA7”, J Pharm Sci, 2013; 102:352-364), Friesen et al. (“Hydroxypropyl Methylcellulose Acetate Succinate-Based Spray-Dried Dispersions: An Overview”, Molecular Pharmaceutics, 2008; 5(6):1003-1019), Curatolo et al. (“Utility of Hydroxypropylmethylcellulose Acetate Succinate (HPMCAS) for Initiation and Maintenance of Drug Supersaturation in the GI Milieu”, Pharmaceutical Research, 2009; 26(6):1419-1431) and Sanchez et al. (“Inhibition of Glioma Growth in Vivo by Selective Activation of the CB2 Cannabinoid Receptor”, Cancer Research, 2001; 61(15):5784-5789), each already of record, for the reasons of record set forth at p.11-16 of the previous Office Action dated December 28, 2020, of which said reasons are herein incorporated by reference. 

As the grounds for rejection clearly address this embodiment in which the recited pharmaceutical composition comprising MDA7 in the form of a HPMCAS SDD is administered orally, Applicant’s amended claims 9 and 33 (and the claims dependent therefrom) remain properly included in the instant rejection.
Applicant’s remaining amendments to claims 9-10, 22, 36 and 38 are editorial in nature, seeking only to clarify the specific embodiments circumscribed by the claims and already addressed by the grounds for rejection. 

6.	Claims 9-11, 22-23 and 33-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,526,318 B2, already of record, for the reasons of record set forth at p.16-17 of the previous Office Action dated December 28, 2020, of which said reasons are herein incorporated by reference. 
Newly amended claims 9 and 33 now specify that the administration is “oral”.
As the ‘318 claim clearly recites the use of the recited pharmaceutical composition of MDA7 in the form of a HPMCAS-M SDD for oral administration, Applicant’s amended claims 9 and 33 (and the claims dependent therefrom) remain properly included in the instant rejection.
Applicant’s remaining amendments to claims 9-10, 22, 36 and 38 are editorial in nature, seeking only to clarify the specific embodiments circumscribed by the claims and already addressed by the grounds for rejection. 

Response to Applicant’s Arguments
In reply, Applicant traverses the rejections collectively, stating that “a Terminal Disclaimer is being submitted herewith to overcome the rejection of claims 9-11, 22-23 and 33-39 in view of claim 1 of U.S. Patent No. 8,440,832 B2 and claim 1 of U.S. Patent No. 10,526,318 B2” (Remarks, p.21).
The arguments have been fully and carefully considered, but are not found persuasive. 

For these reasons supra, rejection of claims 9-11, 22-23 and 33-39 is proper. 

Conclusion
Rejection of claims 9-11, 22-23 and 33-39 is proper.
Claims 1-4, 6, 8, 12, 14-16, 18-21 and 24-32 are withdrawn from consideration pursuant to 37 C.F.R. 1.142(b).
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096.  The examiner can normally be reached on Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
September 13, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This is incorrect, as para.[00128] does not reference Curatolo’s teachings, but rather para.[00127] does. For the purposes of this reply, it will be assumed that Applicant intends to reference para.[00127] of the as-filed specification.
        2 This is incorrect. There is no provision in “35 USC §1.132” for declarations. It is assumed that Applicant intends to reference 37 C.F.R. §1.132.